Exhibit 10.1

 



EXECUTION COPY





 



EMPLOYMENT AGREEMENT

 

BETWEEN

 

NORTHWEST INDIANA BANCORP,

 

PEOPLES BANK SB,

 

AND

 

BENJAMIN J. BOCHNOWSKI

 

 

 

 

 

table of contents 

 

Page 

1.   Employment and Term. 1 2.   Duties. 1 3.   Salary. 2 (a)   Base Salary. 2
(b)   Salary Increases or Decreases. 2 (c)   Expenses, Automobile and
Organizations. 2 4.   Annual Bonuses. 2 5.   Equity Incentive Compensation. 2
6.   Other Benefits. 3 (a)   Insurance Plans. 3 (b)   Vacation. 3 (c)   Other. 3
7.   Termination. 3 (a)   Death or Disability. 4 (b)   Discharge for Cause. 4
(c)   Termination for Other Reasons. 4 8.   Definitions. 5 9.   Obligations of
the Bank Upon Termination. 10 (a)   Death, Disability, Discharge for Cause, or
Resignation Without Good Reason. 10 (b)   Discharge Without Cause or Resignation
with Good Reason; Change of Control. 10 (c)   Level of Bonus and Welfare
Benefits after a Change of Control. 11 (d)   Continuing Obligations After
Termination. 11 (e)   Six Month Delay. 11 10.   Certain Reduction of Payments by
the Bank. 11 11.   No Set-Off or Mitigation. 12 12.   Binding Effect. 12
13.   Notices. 12 14.   Tax Withholding. 13 15.   Arbitration. 13 16.   No
Assignment. 13 17.   Nonsolicitation. 13 18.   Confidentiality. 13
19.   Execution in Counterparts. 15 20.   Jurisdiction and Governing Law. 15
21.   Severability. 15 22.   Prior Understandings. 15 23.   Payments upon Income
Inclusion under Section 409A of the Code. 15

 

EMPLOYMENT AGREEMENTPAGE i

 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is effective as of August 1, 2017
(the “Effective Date”), by and between NorthWest Indiana Bancorp (the
“Company”), the wholly-owned subsidiary of the Company, Peoples Bank SB,
(“Peoples Bank,” and collectively with the Company, the “Bank” unless otherwise
noted), and Benjamin J. Bochnowski (the “Executive”).

 

Recitals

 

WHEREAS, the Bank wishes to continue the Executive’s employment as its President
and Chief Executive Officer on the terms and conditions provided herein, and the
Executive wishes to continue in such capacity on the terms and conditions
provided herein; and

 

WHEREAS, in addition to the employment provisions contained herein, the Bank and
the Executive have agreed to certain restrictions, covenants, agreements, and
severance payments, as set forth in this Agreement.

 

Agreement

 

NOW, THEREFORE, the Bank and the Executive, each intending to be legally bound,
hereby mutually covenant and agree as follows:

 

1.                  Employment and Term. Unless terminated earlier as provided
herein, the Bank shall employ the Executive as the President and Chief Executive
Officer of the Bank, and the Executive shall so serve, in accordance with the
provisions of this Agreement. Unless terminated earlier as provided herein, the
term of the Executive’s employment under this Agreement shall commence as of the
Effective Date and end on the date that is one year after the Effective Date
(the “Initial Term”); provided that, the Initial Term shall be automatically
renewed for an additional one year on the anniversary of the Effective Date, and
on the same date in each subsequent year thereafter (each, a “Renewal Term,”
with the Initial Term and any Renewal Terms collectively referred to herein as
the “Term”), unless, at least sixty (60) days prior to the end of the Initial
Term or any Renewal Term, the Executive or the Bank, by a written notice
delivered to the other party, elects not to have the Term renewed.

 

2.                  Duties. During the period of employment as provided in
Section 1 above, the Executive shall serve as President and Chief Executive
Officer of the Bank and have all powers and duties consistent with such
positions, subject to the reasonable direction of the Board of Directors of the
Company (the “Board”). The Executive shall also continue to serve as a member of
the board of directors of both the Company and Peoples Bank, if nominated and
elected. The Executive shall devote his best efforts to fulfill faithfully,
responsibly, and to the best of his ability his duties hereunder; provided that,
with the approval of the Board, the Executive may serve, or continue to serve,
on the boards of directors of, and hold any other offices or positions in,
companies or organizations, which, in the Board’s judgment, will not present any
material conflict of interest with the Bank or any of its subsidiaries or
affiliates or divisions, or unfavorably affect the performance of the
Executive’s duties, or will not violate any applicable statute or regulation.

 

EMPLOYMENT AGREEMENT PAGE 1

 



3.                  Salary.

 

(a)               Base Salary. For services performed by the Executive for the
Bank pursuant to this Agreement during the period of employment as provided in
Paragraph 1 hereof, the Bank shall pay the Executive a base salary at the rate
of Three Hundred Ten Thousand Five Hundred Dollars ($310,500.00) per year,
payable in substantially equal installments in accordance with the Bank’s
regular payroll practices. The Executive’s base salary (with any increases under
Section 3(b) below) shall not be subject to reduction, except (i) that prior to
a Change of Control, the Bank may decrease the Executive’s base salary if the
consolidated operating results of the Company are significantly less favorable
than those achieved for the fiscal year ended December 31, 2016, or (ii) in the
case the Bank makes similar decreases in the base salaries it pays to the other
executive officers of the Bank. Any compensation which may be paid to the
Executive under any additional compensation or incentive plan of the Bank
(including those under Sections 4, 5, and 6 below) or which may be otherwise
authorized from time to time by the Board (or an appropriate committee thereof)
shall be in addition to the base salary to which the Executive shall be entitled
under this Agreement.

 

(b)               Salary Increases or Decreases. During the period of employment
as provided in Section 1 hereof, the base salary of the Executive shall be
reviewed by the Board to determine whether or not the same should be increased
in light of the duties and responsibilities of the Executive and the performance
of the Bank or decreased under the circumstances permitted in Section 3(a). If
it is determined that an increase or decrease is merited, such increase or
decrease shall be promptly put into effect and the base salary of the Executive
as so increased or decreased shall constitute the base salary of the Executive
for purposes of Section 3(a).

 

(c)               Expenses, Automobile and Organizations. The Bank shall pay or
reimburse the Executive for all reasonable travel and other expenses incurred by
the Executive in the performance of his services under this Agreement. The Bank
further agrees to provide the Executive with the full time use of an automobile
of a make and model selected by the Executive, which automobile shall have the
lesser of three years of age or 50,000 miles, commensurate with his position and
as approved by the Compensation Committee of the Board. Subject to the approval
of the Board, the Bank shall reimburse the Executive for all initiation fees and
dues associated with membership in professional, social, civic, and service
organizations which the Executive joins or has joined and which membership, in
whole or in part, furthers the interests of or promotes the interests of the
Bank or assists the Executive in business relationships on behalf of the Bank.

 

4.                  Annual Bonuses. During the Term of employment hereunder, the
Executive shall be eligible to receive in cash an annual performance bonus as
may be set by the Board.

 

5.                  Equity Incentive Compensation. During the Term of employment
hereunder, the Executive shall be eligible to participate, in an appropriate
manner relative to other senior executives of the Bank, in any equity-based
incentive compensation plan or program approved by the Board from time to time,
including (but not by way of limitation) the Company’s 2015 Stock Option and
Incentive Plan.

 

EMPLOYMENT AGREEMENT PAGE 2

 

 



6.                  Other Benefits.

 

(a)               Insurance Plans. During the Term of this Agreement, the Bank
agrees to continue funding all premiums as they become due pursuant to the
following insurance policies under which the Executive is an insured:

 

Company/Policy No. Type Benefit Amount      

Lincoln Financial Group

Group Policy # 000010201792 

Group Life and AD&D $500,000

Principal Financial Group

Group Policy # N2437-09 

Group Life and AD&D $156,000 Northwestern Mutual Life
Policy # 20507086 Split Dollar Endorsement Plan $125,000

 

(b)               Vacation. Notwithstanding anything herein to the contrary, the
Executive shall be entitled to a maximum of five weeks vacation to be taken
during such times as may be chosen by the Executive. Any vacation time not taken
during any calendar year and any unused vacation days in existence as of the
date hereof may be taken with the consent of the Compensation Committee of the
Board, which consent shall not be unreasonably withheld. Vacation time for each
calendar year shall be considered earned as of the first day of each calendar
year.

 

(c)               Other. During the Initial Term of this Agreement, and
notwithstanding any contrary provision of Section 2 of the Peoples Bank Employee
Handbook, as may be in effect from time to time, the Executive shall be entitled
to use a total of 14 personal days (consisting of four personal days to which
the Executive is entitled under the express provisions of the above-referenced
handbook, and an additional 10 personal days). The Executive shall maintain a
record of the personal days he uses pursuant to the preceding sentence, and,
prior to taking each such personal day, report the Executive’s intent to use
such personal day(s) to the human resources department of the Bank and the
Compensation Committee of the Board. The Executive also shall be entitled to
participate in all of the various retirement, welfare, fringe benefit, and
executive perquisite plans, programs, and arrangements of the Bank as they may
exist from time to time. Notwithstanding the limitations of any health benefit
plan maintained by the Bank, the Bank agrees to pay the costs of any necessary
physical examinations and the costs of all diagnostic testing incurred by the
Executive on his own behalf.

 

7.                  Termination. Unless this Agreement is earlier terminated in
accordance with the following provisions of this Section 7, the Bank shall
continue to employ the Executive and the Executive shall remain employed by the
Bank during the entire Term of this Agreement as set forth in Section 1. Section
9 hereof sets forth certain obligations of the Bank in the event that the
Executive’s employment hereunder is terminated. Certain capitalized terms used
in this Agreement are defined in Section 8 below.

 

EMPLOYMENT AGREEMENT PAGE 3

 

 



(a)               Death or Disability. Except to the extent otherwise provided
in Section 9, this Agreement shall terminate immediately in the event of the
Executive’s death or in the event that the Executive becomes disabled. The
Executive will be deemed to be disabled if he, with or without reasonable
accommodation: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Bank. If any question arises as to whether the Executive is disabled, upon
reasonable request therefor by the Board, the Executive shall submit to
reasonable medical examination for the purpose of determining the existence,
nature, and extent of any such disability. In accordance with Section 13 of this
Agreement, the Bank shall promptly give the Executive written notice of any such
determination of the Executive’s disability and of any decision of the Bank to
terminate the Executive’s employment by reason thereof. In the event of
disability, until the Date of Termination, the base salary payable to the
Executive under Section 3(a) hereof shall be reduced dollar-for-dollar by the
amount of disability benefits paid to the Executive in accordance with any
disability policy or program of the Bank.

 

(b)               Discharge for Cause. In accordance with the procedures
hereinafter set forth, the Board may discharge the Executive from his employment
hereunder for Cause. Except to the extent otherwise provided in Section 9, this
Agreement shall terminate immediately as of the Date of Termination in the event
the Executive is discharged for Cause. Any discharge of the Executive for Cause
shall be communicated by a Notice of Termination to the Executive given in
accordance with Section 13 of this Agreement. For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) specifies the termination date, which may be as early as the date of the
giving of such notice. In the case of a discharge of the Executive for Cause,
the Notice of Termination shall include a copy of a resolution duly adopted by
the Board at a meeting called and held for such purpose (after reasonable notice
to the Executive and reasonable opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board prior to such vote), finding
that, in the reasonable and good faith opinion of the Board, the Executive was
guilty of conduct constituting Cause. No purported termination of the
Executive’s employment for Cause shall be effective without a Notice of
Termination.

 

(c)               Termination for Other Reasons. The Bank may discharge the
Executive for reason other than Cause by giving written notice to the Executive
in accordance with Section 13 at least thirty (30) days prior to the Date of
Termination. The Executive may resign from his employment, without liability to
the Bank, by giving written notice to the Bank in accordance with Section 13 at
least thirty (30) days prior to the Date of Termination. Notwithstanding the
foregoing, if the Executive resigns for Good Reason, the Executive must provide
notice of resignation within ninety (90) days of the occurrence of the event
constituting Good Reason and the Bank shall have thirty (30) days to cure, to
the Executive’s reasonable satisfaction, the event constituting Good Reason. If
the Bank fails to cure the event of Good Reason within thirty (30) days, the
Executive’s resignation shall become effective thirty (30) days after the
expiration of the cure period. Except to the extent otherwise provided in
Section 9, this Agreement shall terminate immediately as of the Date of
Termination in the event the Executive is discharged for reasons other than
Cause or resigns.

 

EMPLOYMENT AGREEMENT PAGE 4

 

 



8.                  Definitions. For purposes of this Agreement, the following
capitalized terms shall have the meanings set forth below:

 

(a)               “Accrued Obligations” shall mean, as of the Date of
Termination, the sum of (i) the Executive’s base salary under Section 3(a)
through the Date of Termination to the extent not theretofore paid, (ii) the
amount of any bonus, incentive compensation, deferred compensation, and other
cash compensation accrued by the Executive as of the Date of Termination to the
extent not theretofore paid, and (iii) any unused vacation, expense
reimbursements (regardless of whether a claim for such has yet been filed), and
other cash entitlements due the Executive as of the Date of Termination. For the
purpose of this Section 8(a), dollar amounts shall be deemed to accrue ratably
over the period during which they are earned, but no discretionary compensation
shall be deemed earned or accrued unless it has been specifically approved by
the Board in accordance with the applicable plan, program, or policy.

 

(b)               For purposes of this Agreement, “Cause” shall mean: (i) the
failure of Executive to perform Executive’s duties pursuant to this Agreement
(other than such failure resulting from incapacity due to physical or mental
illness), which failure to perform constitutes gross negligence or willful
misconduct by the Executive, after a written demand for substantial performance
is delivered to Executive by the Board which specifically identifies the manner
in which the Board believes that Executive has not substantially performed
Executive’s duties; (ii) the commission by Executive of an act of malfeasance,
dishonesty, fraud, or breach of trust against the Bank or any of its affiliates,
employees, customers, or vendors, resulting or intended to result in substantial
gain or personal enrichment to which Executive was not legally entitled; or
(iii) Executive’s indictment, conviction of, or plea of guilty or no contest to
any felony or crime of moral turpitude. For purposes of this provision, no act
or failure to act on the part of Executive shall be considered “willful” unless
it is done, or omitted to be done, by Executive in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of the Bank.

 

(c)               “Change of Control” shall mean any of the following:

 

(i)                 a change in the ownership of the Company or Peoples Bank,
which shall occur on the date that any one person, or more than one person
acting as a group, acquires ownership of stock of the Company or Peoples Bank
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company or Peoples Bank. Such acquisition may occur as a result of
a merger of the Company or Peoples Bank into another entity which pays
consideration for the shares of capital stock of the merging Company or Peoples
Bank. However, if any one person, or more than one person acting as a group, is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Company or Peoples Bank, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the Company or Peoples Bank (or to cause a
change in the effective control of the Company or Peoples Bank within the
meaning of Section 8(c)(ii)). An increase in the percentage of stock owned by
any one person, or persons acting as a group, as a result of a transaction in
which the Company or Peoples Bank acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this subsection. This
subsection applies only when there is a transfer of stock of the Company or
Peoples Bank (or issuance of stock of the Company or Peoples Bank) and stock in
the Company or Peoples Bank remains outstanding after the transaction.

 

EMPLOYMENT AGREEMENT PAGE 5

 

 



(ii)              a change in the effective control of the Company or Peoples
Bank, which shall occur only on either of the following dates:

 

1)                  the date any one person, or more than one person acting as a
group, acquires (or has acquired during the 12 month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company or Peoples Bank possessing thirty percent (30%) or more of the total
voting power of the stock of the Company or Peoples Bank.

 

2)                  the date a majority of members of the Company’s board of
directors is replaced during any 12 month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s board
of directors before the date of the appointment or election; provided that, this
provision shall not apply if another corporation is a majority shareholder of
the Company.

 

If any one person, or more than one person acting as a group, is considered to
effectively control the Company or Peoples Bank, the acquisition of additional
control of the Company or Peoples Bank by the same person or persons is not
considered to cause a change in the effective control of the Company or Peoples
Bank (or to cause a change in the ownership of the Company or Peoples Bank
within the meaning of subsection (i) of this section).

 

(iii)            a change in the ownership of a substantial portion of the
Bank’s assets, which shall occur on the date that any one person, or more than
one person acting as a group, acquires (or has acquired during the 12 month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Bank that have a total gross fair market value equal to
or more than forty percent (40%) of the total gross fair market value of all of
the assets of the Bank immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the Bank,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. No change in control occurs under this
subsection (iii) when there is a transfer to an entity that is controlled by the
shareholders of the Bank immediately after the transfer. A transfer of assets by
the Bank is not treated as a change in the ownership of such assets if the
assets are transferred to –

 

EMPLOYMENT AGREEMENT PAGE 6

 

 



1)                  a shareholder of the Bank (immediately before the asset
transfer) in exchange for or with respect to its stock;

 

2)                  an entity, 50 percent or more of the total value or voting
power of which is owned, directly or indirectly, by the Bank.

 

3)                  a person, or more than one person acting as a group, that
owns, directly or indirectly, 50 percent or more of the total value or voting
power of all the outstanding stock of the Bank; or

 

4)                  an entity, at least 50 percent of the total value or voting
power of which is owned, directly or indirectly, by a person described in
paragraph (iii).

 

For purposes of this subsection (iii) and except as otherwise provided in
paragraph 1) above, a person’s status is determined immediately after the
transfer of the assets.

 

(iv)             For purposes of this section, persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company or Peoples Bank;
provided that, they will not be considered to be acting as a group if they are
owners of an entity that merges into the Company or Peoples Bank where the
Company or Peoples Bank is the surviving corporation.

 

(d)               “Date of Termination” shall mean (i) in the event of a
discharge of the Executive by the Board for Cause, the date specified in such
Notice of Termination, (ii) in the event of a discharge of the Executive without
Cause or a resignation by the Executive other than for Good Reason, the date
specified in the written notice to the Executive (in the case of discharge) or
the Bank (in the case of resignation), which date shall be no less than
thirty (30) days from the date of such written notice, (iii) in the event of a
resignation by the Executive for Good Reason, thirty (30) days after the
expiration of the cure period set forth in Section 7(c), (iv) in the event of
the Executive’s death, the date of the Executive’s death, (v) in the event of
termination of the Executive’s employment by reason of disability pursuant to
Section 7(a), the date the Executive receives written notice of such
termination, and (vi) upon termination of this Agreement due to a Change in
Control, the date of such Change in Control.

 

(e)               “Good Reason” shall mean any of the following, which has not
been expressly consented to in advance by the Executive in writing:
(i) assignment of duties to Executive by the Board that are inconsistent with
the Executive’s position, authority, duties, or responsibilities as President
and Chief Executive Officer of the Bank, or any other action by the Bank which
results in a substantial diminution of such position, authority, duties, or
responsibilities; (ii) a reduction of 10% or more in the Executive’s then
current base salary as determined under Section 3(a) hereof, unless such
reduction is required by law or regulation, or such reduction is proportionate
to a reduction in the base salary of all other executive officers of the Bank;
(iii) any failure by the Board or any appropriate committee of the Board to
re-nominate the Executive as a director of the Bank, except in connection with
or related to the termination of the Executive’s employment (whether by the Bank
or by the Executive) pursuant to Section 7 hereof or the expiration of the Term
of this Agreement pursuant to Section 1 hereof; or (iv) any substantial failure
by the Bank to comply with any of the provisions of this Agreement; provided
that, actions taken by the Board under clause (i) of this paragraph by reason of
the Executive’s inability to perform the responsibilities contemplated by those
sections because of a physical or mental injury or disease shall not be deemed
“Good Reason;” provided, further, that, the expiration of the Term of this
Agreement, or the provision of a notice of non-renewal of the Term of this
Agreement (whether by the Bank or the Executive) pursuant to Section 1 hereof,
whether or not a new, amended, or superseding agreement or arrangement is
entered into, shall not constitute “Good Reason.”

 

EMPLOYMENT AGREEMENT PAGE 7

 

 



(f)                The Executive shall have a “Termination of Employment” if
there is a termination of services provided by the Executive to the Bank,
whether voluntarily or involuntarily, other than by reason of death or
disability, as determined by the Board in accordance with Treas. Reg.
§1.409A-1(h). In determining whether an Executive has experienced a Termination
of Employment, the following provisions shall apply:

 

(i)                 To the extent the Executive provides services to the Company
or Peoples Bank solely as an employee, except as otherwise provided in
subsection (iii) below, a Termination of Employment shall occur when the
Executive has experienced a termination of employment with the Employer (defined
below). The Executive shall be considered to have experienced a termination of
employment when the facts and circumstances indicate that the Executive and the
Employer reasonably anticipate that either (A) no further services will be
performed for the Employer after a certain date, or (B) that the level of bona
fide services the Executive will perform for the Employer after such date
(whether as an employee or as an independent contractor) will permanently
decrease to less than 50% of the average level of bona fide services performed
by the Executive (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Employer if the Executive has been providing services to the Employer less than
36 months).

 

If the Executive is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Executive and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Executive retains a right
to reemployment with the Employer under an applicable statute or by contract. If
the period of a military leave, sick leave, or other bona fide leave of absence
exceeds 6 months and the Executive does not retain a right to reemployment under
an applicable statute or by contract, the employment relationship shall be
considered to be terminated for purposes of this Agreement as of the first day
immediately following the end of such 6-month period. In applying the provisions
of this paragraph, a leave of absence shall be considered a bona fide leave of
absence only if there is a reasonable expectation that the Executive will return
to perform services for the Employer.

 

(ii)              If the Executive provides services to the Employer as an
independent contractor, except as otherwise provided in subsection (iii) below,
a Termination of Employment shall occur upon the expiration of the contract (or
in the case of more than one contract, all contracts) under which services are
performed for the Employer, provided that the expiration of such contract(s) is
determined by the Board to constitute a good-faith and complete termination of
the contractual relationship between the Executive and the Employer.

 

EMPLOYMENT AGREEMENT PAGE 8

 

 



(iii)            If the Executive provides services to the Employer as both an
employee and an independent contractor, a Termination of Employment generally
shall not occur until the Executive has ceased providing services for the
Employer as both an employee and an independent contractor, as determined in
accordance with the provisions set forth in subsections (i) and (ii) above,
respectively. Similarly, if the Executive either (A) ceases providing services
for the Employer as an independent contractor and begins providing services for
the Employer as an employee, or (B) ceases providing services for the Employer
as an employee and begins providing services for the Employer as an independent
contractor, the Executive will not be considered to have experienced a
Termination of Employment until the Executive has ceased providing services for
the Employer in both capacities, as determined in accordance with the applicable
provisions set forth in subsections (i) ad (ii) above.

 

Notwithstanding the foregoing provisions in this subsection (iii), if the
Executive provides services for the Employer as both an employee and a director,
to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by
the Executive as a director shall not be taken into account in determining
whether the Executive has experienced a Termination of Employment as an
employee, and the services provided by the Executive as an employee shall not be
taken into account in determining whether the Executive has experienced a
Termination of Employment as a director.

 

(iv)             For the purpose of determining whether the Executive has
experienced a Termination of Employment, the term “Employer” shall mean:

 

(A)             The entity for which the Executive performs services and with
respect to which the legally binding right to compensation deferred or
contributed under this Agreement arises; and

 

(B)              All other entities with which the entity described above would
be aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
an ownership threshold of at least 50% shall be substituted for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying,
the applicable provisions of (A) Code Section 1563 for determining a controlled
group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code Section 414(c).

 

Any reference in this Agreement to a “termination of employment,” severance from
employment, separation from employment, resignation or discharge otherwise
entitling the Executive to payment hereunder shall be deemed to mean a
Termination of Employment.

 

EMPLOYMENT AGREEMENT PAGE 9

 

 



9.                  Obligations of the Bank Upon Termination. The following
provisions describe the obligations of the Bank to the Executive under this
Agreement upon termination of his employment. However, except as explicitly
provided in this Agreement, nothing in this Agreement shall limit or otherwise
adversely affect any rights which the Executive may have under applicable law,
under any other agreement with the Bank or any of its subsidiaries, or under any
compensation or benefit plan, program, policy or practice of the Bank or any of
its subsidiaries.

 

(a)               Death, Disability, Discharge for Cause, or Resignation Without
Good Reason. In the event of the death or disability of the Executive, or upon
the Executive’s Termination of Employment by reason of his discharge by the Bank
for Cause, or upon the Executive’s Termination of Employment by reason of his
resignation other than for Good Reason, the Bank shall pay to the Executive, or
his heirs or estate in the event of the Executive’s death, all Accrued
Obligations in a lump sum in cash within thirty (30) days after the Date of
Termination; provided that, any portion of the Accrued Obligations which
consists of bonus, deferred compensation, or incentive compensation shall be
determined and paid in accordance with the terms of the relevant plan as
applicable to the Executive.

 

(b)               Discharge Without Cause or Resignation with Good Reason;
Change of Control. In the event of the Executive’s Termination of Employment (1)
by reason of the discharge of the Executive by the Bank without Cause, (2) by
reason of the resignation of the Executive for Good Reason, or (3) by reason of
the resignation of the Executive without Good Reason within one year after a
Change of Control, then the Bank shall pay to Executive, or his heirs or estate
in the event of the Executive’s death, in addition to the compensation and
benefits described in Section 9(a), the following benefits:

 

(i)                 Payment in a lump sum of an amount equal to one and
one-half (1.5) times the Executive’s then-current base salary as in effect prior
to the termination;

 

(ii)              Payment in a lump sum of an amount equal to one and one-half
(1.5) times the most recent annual bonus received by the Executive;

 

(iii)            Continuation, for a period of eighteen (18) months after the
Date of Termination, of welfare benefits and senior executive perquisites at
least equal to those which would have been provided if the Executive’s
employment had continued for that time; and

 

(iv)             Outplacement services, at the expense of the Bank, from a
provider reasonably selected by the Executive.

 

The amounts payable under paragraphs (b)(i) and (ii) shall be paid no later than
thirty (30) days after the Date of Termination. To the extent any benefits or
perquisites provided under paragraph (b)(iii) provide for reimbursements of
expenses incurred by the Executive, or in-kind benefits, the following
conditions must be satisfied:

 

(1)               The benefit or perquisite must provide an objectively
determinable nondiscretionary definition of the expenses eligible for
reimbursement or of the in-kind benefits to be provided;

 

EMPLOYMENT AGREEMENT PAGE 10

 

 



(2)               The benefit or perquisite must provide for the reimbursement
of expenses incurred or for the provision of the in-kind benefits during an
objectively and specifically prescribed period;

 

(3)               The benefit or perquisite must provide that the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during the
Executive’s taxable year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other taxable year;

 

(4)               The reimbursement of an eligible expense must be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred; and

 

(5)               The right to reimbursement or in-kind benefit must not be
subject to liquidation or exchange for another benefit.

 

(c)               Level of Bonus and Welfare Benefits after a Change of Control.
If the Executive’s employment terminates for any reason after a Change of
Control, the phrase “most recent annual bonus” as used in paragraph (b)(ii)
shall be replaced by the phrase “most recent annual bonus received by the
Executive prior to the Change of Control,” and the phrase “would have been
provided if the Executive’s employment had continued for that time” as used in
paragraph (b)(iii) shall be replaced by the phrase “were provided to the
Executive immediately prior to the Change of Control;” provided that, this
paragraph (c) shall not apply to (b)(ii) or (iii) if the benefits the Executive
would receive under (b)(ii) or (iii) would be greater without the application of
this paragraph (c).

 

(d)               Continuing Obligations After Termination. If the Executive’s
employment with the Bank terminates for any reason, the Bank’s obligations and
the Executive’s obligations under Sections 9 through 18 shall continue after
termination of the employment relationship.

 

(e)               Six Month Delay. To the extent the Executive is a “specified
employee” (as defined below) as of his Termination of Employment, any payments
of “deferred compensation” (as that term is defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”)) due to the Executive as
a result of his Termination of Employment shall begin no sooner than six months
after the Executive’s Termination of Employment; provided that, any payments not
made during the six month period described in this subsection (e) shall be made
in a single lump sum as soon as administratively practicable after the
expiration of such six month period. For purposes of this Agreement, the term
“specified employee” shall have the meaning set forth in Treasury Reg. Section
1.409A-1(i) and shall include, without limitation, (1) an officer of the Company
or Peoples Bank having annual compensation greater than $130,000 (as adjusted
for inflation under the Code), (2) a five percent owner of the Company or
Peoples Bank, or (3) a one percent owner of the Company or Peoples Bank having
annual compensation of more than $150,000. The determination of whether the
Executive is a “specified employee” shall be made by the Bank in good faith
applying the applicable Treasury regulations.

 

10.              Certain Reduction of Payments by the Bank. Notwithstanding
Section 9 of this Agreement, the payments or benefits to be made or afforded to
Executive under this Agreement when aggregated with any other “parachute
payments” (defined under Section 280G of the Code) as compensation that becomes
payable or accelerated due to a Change of Control payable under any plans,
agreements, or policies of the Company or Peoples Bank, shall be reduced to the
highest amount permissible under Sections 280G and 4999 of the Code before the
Executive becomes subject to the excess parachute payment excise tax under
Section 4999 of the Code and the Company or Peoples Bank loses all or part of
its compensation deduction for such payments. The Executive shall determine the
allocation of the reduction required hereby among the benefits to which the
Executive is entitled.

 

EMPLOYMENT AGREEMENT PAGE 11

 



11.              No Set-Off or Mitigation. The Bank’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, bankers right of set-off,
counterclaim, recoupment, defense, or other claim, right, or action which the
Bank may have against the Executive or others. In no event shall the Executive
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement and such amounts shall not be reduced whether or not the
Executive obtains other employment.

 

12.              Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the heirs and representatives of the Executive and the
successors and assigns of the Company and Peoples Bank. The Company and Peoples
Bank shall require any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to all or a substantial portion of its assets, by
agreement in form and substance reasonably satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Bank and the Company would be required to perform
this Agreement if no such succession had taken place. Regardless of whether such
an agreement is executed, this Agreement shall be binding upon any successor of
the Bank and the Company in accordance with the operation of law, and such
successor shall be deemed the “Company” or “Peoples Bank,” as appropriate, for
purposes of this Agreement.

 

13.              Notices. All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or by recognized commercial delivery service or
if mailed within the continental United States by first class certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Board or the Bank, to:

 

Peoples Bank SB
9204 Columbia Avenue
Munster, Indiana 46321
Attention: Corporate Secretary

 

If to the Executive, to:

 

Benjamin J. Bochnowski
9204 Columbia Avenue
Munster, Indiana 46321 

 



EMPLOYMENT AGREEMENT PAGE 12

 



 

Such addresses may be changed by written notice sent to the other party at the
last recorded address of that party.

 

14.              Tax Withholding. The Bank shall provide for the withholding of
any taxes required to be withheld by federal, state, or local law with respect
to any payment in cash, shares of stock, and/or other property made by or on
behalf of the Bank to or for the benefit of the Executive under this Agreement
or otherwise. The Bank may, at its option: (i) withhold such taxes from any cash
payments owing from the Bank to the Executive; (ii) require the Executive to pay
to the Bank in cash such amount as may be required to satisfy such withholding
obligations; and/or (iii) make other satisfactory arrangements with the
Executive to satisfy such withholding obligations.

 

15.              Arbitration. Any controversy or claim arising out of or
relating to this Agreement or the breach hereof shall be settled by arbitration
at a mutually agreed site in accordance with the laws of the State of Indiana.
The arbitration shall be conducted in accordance with the rules of the American
Arbitration Association. The costs and expenses of the arbitrator(s) shall be
borne by the Bank. The award of the arbitrator(s) shall be binding upon the
parties. Judgment upon the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction.

 

16.              No Assignment. Except as otherwise expressly provided herein,
this Agreement is not assignable by any party and no payment to be made
hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or other charge.

 

17.              Nonsolicitation. The Executive covenants that, during his
employment with either the Company or Peoples Bank and for a period of one (1)
year following his Date of Termination, the Executive shall not: (i) directly
recruit any person who is an employee of the Bank; (ii) solicit, encourage, or
induce any such employee to leave the Bank’s employ; or (iii) solicit,
encourage, or induce any customer of the Bank to cease doing or reduce such
customer’s level of business with the Bank.

 

18.              Confidentiality.

 

(a)               The Executive acknowledges and agrees that (i) by virtue of
his employment, he will be given access to, and will help analyze, formulate, or
otherwise use, Confidential Information (defined below), (ii) the Bank has
devoted (and will devote) substantial time, money, and effort to develop
Confidential Information and maintain the proprietary and confidential nature
thereof, and (iii) Confidential Information is proprietary and confidential and,
if any Confidential Information were disclosed or became known by persons
engaging in a business in any way competitive with the Bank’s business, such
disclosure would result in hardship, loss, irreparable injury, and damage to the
Bank, the measurement of which would be difficult, if not impossible, to
determine. Accordingly, the Executive agrees that the preservation and
protection of Confidential Information is an essential part of his duties of
employment and that, as a result of his employment with the Bank hereunder, he
has a duty of fidelity, loyalty, and trust to the Bank in safeguarding
Confidential Information. The Executive further agrees that he will use his best
efforts, exercise utmost diligence, and take all steps necessary to protect and
safeguard Confidential Information, whether such information derives from the
Executive, other employees of the Bank, the Bank’s customers or prospective
customers, or vendors or suppliers of the Bank, and that he will not, directly
or indirectly, use, disclose, distribute, or disseminate to any other person or
entity or otherwise employ Confidential Information, either for his own benefit
or for the benefit of another, except as required in the ordinary course of his
employment by the Bank. The Executive shall follow all Bank policies and
procedures to protect all Confidential Information and shall take any additional
precautions necessary under the circumstances to preserve and protect against
the prohibited use or disclosure of any Confidential Information.

 

EMPLOYMENT AGREEMENT PAGE 13

 

 



(b)               The confidentiality obligations contained in this Agreement
shall continue as long as Confidential Information remains confidential (except
that the obligations shall continue, if Confidential Information loses its
confidential nature through improper use or disclosure, including but not
limited to any breach of this Agreement) and shall survive the termination of
this Agreement and/or termination of the Executive’s employment with the Bank.

 

(c)               From time to time, the Bank may, for its own benefit, choose
to place certain Confidential Information in the public domain. The fact that
Confidential Information may be made available to the public in a limited form
and under limited circumstances does not change the confidential and proprietary
nature of such information, and does not release the Executive from his
obligations with respect to such Confidential Information.

 

(d)               For purposes of this Section 18, the term “Confidential
Information” means the following:

 

(1)               materials, records, documents, data, statistics, studies,
plans, writings, and information (whether in handwritten, printed, digital, or
electronic form) relating to the Bank’s business that are not generally known or
available to the Bank’s business, trade, or industry, or to individuals who work
therein, other than through a breach of this Agreement; or

 

(2)               trade secrets of the Bank (as defined in Indiana Code §
24-2-3-2, as amended, or any successor statute).

 

Confidential Information also includes, but is not limited to: (i) information
about the Bank’s employees; (ii) information about the Bank’s compensation
policies, structure, and implementation; (iii) hardware, software, and computer
programs and technology used by the Bank; (iv) Bank customer and prospective
customer identities, lists, and databases, including private information related
to customer history, loan activity, account balances, and financial information;
(v) strategic, operating, and marketing plans; (vi) lists and databases and
other information related to the Bank’s vendors; (vii) policies, procedures,
practices, and plans related to pricing of products and services; and
(viii) information related to the Bank’s acquisition and divestiture strategy.
Information or documents that are generally available or accessible to the
public shall be deemed Confidential Information, if the information is
retrieved, gathered, assembled, or maintained by the Bank in a manner not
available to the public or for a purpose beneficial to the Bank.

 

EMPLOYMENT AGREEMENT PAGE 14

 

 



19.              Execution in Counterparts. This Agreement may be executed by
the parties hereto in two (2) or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall constitute one and the
same instrument, and all signatures need not appear on any one counterpart.

 

20.              Jurisdiction and Governing Law. This Agreement shall be
construed and interpreted in accordance with and governed by the laws of the
State of Indiana, without regard to the conflict of laws provisions of such
laws.

 

21.              Severability. If any provision of this Agreement shall be
adjudged by any court of competent jurisdiction to be invalid or unenforceable
for any reason, such judgment shall not affect, impair, or invalidate the
remainder of this Agreement. Furthermore, if the scope of any restriction or
requirement contained in this Agreement is too broad to permit enforcement of
such restriction or requirement to its full extent, then such restriction or
requirement shall be enforced to the maximum extent permitted by law, and the
Executive consents and agrees that any court of competent jurisdiction may so
modify such scope in any proceeding brought to enforce such restriction or
requirement. Nothing herein shall be construed as requiring the Bank to make any
payment which would be prohibited under 12 C.F.R. 359. In the event a payment
required under the terms of this Agreement cannot lawfully be made because of
the limitations of 12 C.F.R. 359, the obligation to make such payment shall be
deferred until such time as the limitations of 12 C.F.R. 359 shall no longer
apply. Upon deferring any payment required under this Agreement due to the
limitations of 12 C.F.R. 359, the Bank shall provide the Executive with a legal
opinion of counsel addressing the exact provisions of 12 C.F.R. 359 which pose
the barrier to payment.

 

22.              Prior Understandings. This Agreement embodies the entire
understanding of the parties hereto and supersedes all other oral or written
agreements or understandings between them regarding the subject matter hereof.
No change, alteration, or modification hereof may be made except in a writing,
signed by each of the parties hereto. The headings in this Agreement are for
convenience of reference only and shall not be construed as part of this
Agreement or to limit or otherwise affect the meaning hereof.

 

23.              Payments upon Income Inclusion under Section 409A of the Code.
Upon the inclusion of any amount into the Executive’s income as a result of the
failure of this Agreement to comply with the requirements of Section 409A of the
Code, a payment not to exceed the amount that shall be included in income shall
be made as soon as is administratively practicable following the discovery of
the failure of the Agreement to comply with Section 409A of the Code and the
regulations promulgated thereunder.

 

[Signature Page Follows]

 

EMPLOYMENT AGREEMENT PAGE 15

 

 

IN WITNESS WHEREOF, each of the Company and Peoples Bank have caused this
Agreement to be executed by its duly authorized officer and the Executive has
signed this Agreement, effective as of the date first written above.

 

 

  NorthWest Indiana Bancorp         By: /s/ Amy W. Han   Name: Amy W. Han  
Title: Chair, Compensation Committee               Peoples Bank SB         By:
/s/ Amy W. Han   Name: Amy W. Han   Title: Chair, Compensation Committee        
            Benjamin J. Bochnowski           /s/ Benjamin J. Bochnowski        

 



EMPLOYMENT AGREEMENT PAGE 16

 